

EXHIBIT 10.1
 
SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (the “Agreement”) is entered into as of December
5, 2005, between Equitex, Inc., a Delaware corporation (“Equitex”), and Aton
Select Fund Limited (“Aton”).
 
INTRODUCTION
 
A.  Hydrogen Power Inc., a Delaware corporation (“HPI”), Equitex and EI
Acquisition Corp., a Delaware corporation that is wholly owned by Equitex (the
“Merger Sub”) have entered into an agreement and plan of merger and
reorganization dated September 13, 2005 (the “Merger Agreement”) whereby HPI and
Merger Sub will merge with the surviving corporation being a subsidiary of
Equitex (the “Merger”).
 
B.  Equitex and Aton have agreed to the acquisition by Equitex of 850,000 shares
of the common stock of HPI held by Aton in exchange for the issuance to Aton of
700,000 shares of the common stock of Equitex as a transaction to occur in
advance and as part of the Merger.
 
C.  HPI, Equitex and Merger Sub have entered into a first amendment to the
Merger Agreement that contemplates the agreement of the parties to the
completion of the share exchange on the terms and subject to the conditions of
this Agreement (the “First Amendment Agreement”).
 
AGREEMENT
 
Now, therefore, in consideration of the foregoing premises, and the
representations, warranties and covenants contained herein, the parties hereto
agree as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1  Definitions. The following terms will have the following meanings for all
purposes of this Agreement.
 
(a)  “Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in the Agreement, and all amendments
and supplements, if any, to this Agreement.
 
(b)  “Aton” shall mean Aton Select Fund Limited.
 
(c)  “Closing” shall mean the closing of the Transaction at which the Closing
Documents shall be exchanged by the parties, except for those documents or other
items specifically required to be exchanged at a later time.
 
(d)  “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement.
 
(e)  “Equitex Shares” means those 700,000 shares of common stock of Equitex to
be issued by Equitex to Aton in exchange for the HPI Shares pursuant to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)  “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended.
 
(g)  “HPI Shares” means those 850,000 shares of Common Stock of HPI to be
acquired by Equitex from Aton pursuant to this Agreement.
 
(h)  “SEC” shall mean the United States Securities and Exchange Commission.
 
(i)  “Securities Act” shall mean the United States Securities Act of 1933, as
amended.
 
(j)  “Transaction” shall mean the acquisition by Equitex of the HPI Shares from
Aton in exchange for the issuance of the Equitex Shares by Equitex to Aton.
 
1.2  Schedules. The following appendices and schedules are attached to and form
part of this Agreement:
 
Schedule A Definition of U.S. Person
Schedule B Investment Agreement of Non-U.S. Person


1.3  Currency. All dollar amounts referred to in this agreement are in United
States funds, unless expressly stated otherwise.
 
ARTICLE 2.
ACQUISITION AND SALE OF SHARES
 
2.1  Acquisition and Sale of Shares. Subject to the terms and conditions of this
Agreement, Aton hereby covenants and agrees to sell, assign and transfer to
Equitex, and Equitex hereby covenants and agrees to acquire from Aton on the
Closing Date (as defined in Section 7.1), the HPI Shares held by Aton.
 
2.2  Consideration. As consideration for acquisition of the HPI Shares, Equitex
shall issue the Equitex Shares to Aton on the basis of 0.823529 Equitex Shares
for each one share of HPI transferred by Aton to Equitex. Aton acknowledges and
agrees that the Equitex Shares will be issued pursuant to available exemptions
from the prospectus and registration requirements of the Securities Act and
accordingly will be “restricted securities”, as defined in Rule 144 the
Securities Act. Aton agrees to abide by all applicable resale restrictions and
hold periods imposed by all applicable securities legislation. 
 
Aton acknowledges and agrees that the Equitex Shares will be endorsed with a
legend as required by Regulation S substantially as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY
NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.
 
2.3  Exchange of Warrants. Notwithstanding their terms, all outstanding warrants
to purchase shares of HPI’s common stock held by Aton, as listed in Disclosure
Schedule 2.3 to the Merger Agreement (the “HPI Warrants”), shall on closing of
the Merger pursuant to the Merger Agreement, as amended, be exchanged for
warrants to purchase an equivalent number of shares of Equitex Common Stock,
without adjustment, at an exercise price of $3.00 per share (the “Equitex
Warrants”) for the unexpired term of the original HPI Warrants, as contemplated
by the First Amendment Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF EQUITEX
 
Equitex represents and warrants to Aton and acknowledges that Aton is relying
upon such representations and warranties, in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Aton, that on the date hereof and the Closing Date:
 
3.1  Organization and Qualification. Equitex is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to carry on its business as now conducted.
Equitex is licensed or qualified to do business in every jurisdiction in which
the nature of its business or its ownership of property requires it to be
licensed or qualified, except where the failure to be so licensed or qualified
would not have a Material Adverse Effect on Equitex given its current business
operations. For all purposes of this Agreement, the term “Material Adverse
Effect” shall, with respect to an entity, mean a material adverse effect on the
business, operations, results of operations or financial condition of such
entity on a consolidated basis.
 
3.2  Authority Relative to this Agreement; Non-Contravention. Equitex has the
requisite corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution and delivery of this
Agreement by Equitex and the consummation by Equitex of the transactions
contemplated hereby have been duly authorized by Equitex’s board of directors
and no other corporate proceedings on the part of Equitex are necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by Equitex and, assuming it is a valid and binding obligation of
Equitex, constitutes a valid and binding obligation of Equitex enforceable in
accordance with its terms, except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally.
 
3.3  Merger Agreement. Each of the representations and warranties of Equitex and
Equitex Sub set forth in the Merger Agreement are true and correct as of the
date hereof and the Closing Date.
 
3.4  No Material Adverse Effect. From the date of this Agreement to the Closing
Date, there has not been any “Material Adverse Effect”, as such term is defined
in the Merger Agreement, relating to Equitex.
 
3.5  Validity of the Equitex Capital Stock. The Equitex Shares to be issued to
Aton pursuant to this Agreement will be, when issued, duly authorized, validly
issued, fully paid and non-assessable shares in the capital of Equitex.
 
ARTICLE 4.
COVENANTS, REPRESENTATIONS AND WARRANTIES
OF ATON
 
Aton represents and warrants to Equitex as follows, and acknowledges that
Equitex is relying upon such covenants, representations and warranties in
connection with the sale of the Equitex Shares to Aton, that as of the date
hereof and the Closing Date:
 
 
 

--------------------------------------------------------------------------------

 
 
4.1  Aton is the beneficial and legal owner of the HPI Shares free and clear of
all liens, encumbrances and claims of every kind, and the delivery of such HPI
Shares by Aton to Equitex pursuant to this Agreement will transfer to Equitex
valid title to such HPI Shares, free and clear of all liens, charges,
encumbrances and claims of every kind, specifically including but not limited to
any third-party rights to purchase any of such HPI Shares. There are no actions,
suits or proceedings against Aton affecting its title to the HPI Shares or the
right of Aton to execute, deliver and perform this Agreement and the
transactions contemplated hereby.
 
4.2  Aton has such knowledge and experience in finance, securities, investments,
including investment in non-listed and non registered securities, and other
business matters so as to be able to evaluate the merits and risks of an
investment in Equitex’s common stock and to otherwise protect its interests in
connection with this transaction.
 
4.3  Equitex has provided to Aton the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning Equitex as it has considered necessary or
appropriate in connection with its investment decision to acquire the Equitex
Shares.
 
4.4  Aton is acquiring the Equitex Shares for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Equitex Shares in violation of the United States securities
laws.
 
4.5  Aton understands the Equitex Shares have not been and will not be
registered, except as set forth herein, under the 1933 Act or the securities
laws of any state of the United States and that the sale contemplated hereby is
being made in reliance on an exemption from such registration requirements.
 
4.6  Aton has not purchased the Equitex Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.
 
4.7  Aton understands that the Equitex Shares are “restricted securities” under
applicable federal securities laws and that the 1933 Act and the rules of the
SEC provide in substance that Aton may dispose of the Equitex Shares only
pursuant to an effective registration statement under the 1933 Act or an
exemption therefrom.
 
4.8  Aton acknowledges and agrees that all certificates representing the Equitex
Shares will be endorsed with the legend required by Section 2.2 of this
Agreement.
 
4.9  If Aton decides to offer, sell or otherwise transfer any of the Equitex
Shares, it will not offer, sell or otherwise transfer any of such Equitex Shares
directly or indirectly, unless:
 
(a)  the sale of the Equitex Shares has been registered by an effective
registration statement filed with the SEC;
 
(b)  the sale is to Equitex;
 
(c)  the sale is made outside the United States in a transaction meeting the
requirements of Rule 903 or Rule 904 of Regulation S under the 1933 Act and in
compliance with applicable local laws and regulations;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  the sale is made pursuant to the exemption from the registration
requirements under the 1933 Act provided by Rule 144 thereunder and in
accordance with any applicable state securities or “blue sky” laws; or
 
(e)  the Equitex Shares are sold in a transaction that does not require
registration under the 1933 Act or any applicable state laws and regulations
governing the offer and sale of securities,
 
and, in the cased of (b), (c) and (d), it has prior to such sale furnished to
Equitex an opinion of counsel reasonably satisfactory to Equitex.
 
4.10  Aton further represents, warrants and agrees that:
 
(a)  Aton was not in the United States at the time the offer to purchase the
Equitex Shares was received or this Agreement was executed.
 
(b)  Aton agrees not to engage in hedging transactions with regard to the
Equitex Shares unless in compliance with the Securities Act.
 
(c)  Aton agrees that Equitex will refuse to register any transfer of the
Equitex Shares not made in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, pursuant to
an available exemption from registration.
 
(d)  Aton agrees to resell the Equitex Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.
 
(e)  Aton represents and warrants that Aton is not a “U.S. Person” as defined by
Regulation S of the Securities Act, as set forth in Schedule A hereto, and is
not acquiring the Equitex Shares for the account or benefit of a U.S. Person.
 
ARTICLE 5.
ADDITIONAL COVENANTS AND AGREEMENTS
 
5.1  Registration Rights. Equitex agrees to use its best efforts to prepare and
file with the SEC, as early as possible following Closing, and in no event later
than thirty (30) days following Closing, a registration statement under the
Securities Act covering the resale of Equitex Shares issued to Aton on Closing.
Equitex will use its best efforts to obtain the effectiveness of such
registration statement(s) as soon as practicable, and once effective, to
maintain such effectiveness for a period of at least two years from the date
such Equitex Shares were issued. Equitex’s obligation to obtain and maintain
such effectiveness is conditioned upon the cooperation of Aton in furnishing
information to Equitex relating to such holders’ method of distribution and
other information requested by Equitex. Any and all expenses incurred in
connection with such registration shall be borne by Equitex. Any and all selling
expenses incurred by Aton shall be borne by Aton.
 
ARTICLE 6.
CLOSING CONDITIONS
 
6.1  Conditions Precedent to Closing by Aton. The obligation of Aton to purchase
the Equitex Shares and consummate the Transaction is subject to the satisfaction
of the conditions set forth below, unless any such condition is waived by Aton
at the Closing. The Closing of the Transaction will be deemed to mean a waiver
of all conditions to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  Representations and Warranties. The representations and warranties of
Equitex set forth in this Agreement will be true, correct and complete in all
respects as of the Closing, as though made on and as of the Closing.
 
(b)  Performance. All of the covenants and obligations that Equitex is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.
 
(c)  Closing Documents. This Agreement and all Closing Documents to be executed
by Equitex, as necessary or reasonably required to consummate the Transaction,
will have been executed and delivered to Aton.
 
(d)  No Material Adverse Change. No Material Adverse Effect relating to Equitex
will have occurred since the date of this Agreement.
 
(e)  Compliance with Nasdaq Marketplace Rules. HPI and Equitex are reasonably
satisfied that the Agreement and the transactions contemplated hereby will not
violate any Nasdaq Marketplace Rule, including without limitation Nasdaq
Marketplace Rule 4350(i)(1)(C).
 
6.2  Conditions Precedent to Closing by Equitex. The obligation of Equitex to
sell and issue the Equitex Shares and to consummate the Transaction is subject
to the satisfaction of the conditions set forth below, unless such condition is
waived by Equitex at the Closing. The Closing of the Transaction will be deemed
to mean a waiver of all conditions to Closing.
 
(a)  Representations and Warranties. The representations and warranties of Aton
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing, as though made on and as of the Closing.
 
(b)  Performance. All of the covenants and obligations that Aton is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.
 
(c)  Closing Documents. This Agreement and all Closing Documents to be executed
by Aton, as necessary or reasonably required to consummate the Transaction, will
have been executed and delivered by Aton.
 
(d)  Compliance with Nasdaq Marketplace Rules. HPI and Equitex are reasonably
satisfied that the Agreement and the transactions contemplated hereby will not
violate any Nasdaq Marketplace Rule, including without limitation Nasdaq
Marketplace Rule 4350(i)(1)(C).
 
ARTICLE 7.
CLOSING
 
7.1  Closing. The Closing will take place, subject to the terms and conditions
of this Agreement, forthwith upon the execution and mutual release of all
Closing Deliveries set forth in Sections 7.2 and 7.3 hereof, at a mutually
agreeable date and time, but in no event later than December 5, 2005. The date
of the Closing shall constitute the Closing Date. Each party agrees that the
Closing may completed by the exchange of undertakings between the respective
legal counsel for Aton and Equitex, provided such undertakings are satisfactory
to each party’s respective legal counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2  Closing Deliveries of Equitex. At Closing, Equitex will deliver or cause to
be delivered the following, fully executed and in form and substance reasonably
satisfactory to Aton:
 
(a)  copies of all resolutions and/or consent actions adopted by or on behalf of
the boards of directors of Equitex evidencing approval of this Agreement and
approving the issuance of the Equitex Shares to Aton;
 
(b)  a certificate of an officer of Equitex, dated as of Closing, certifying
that (i) each covenant and obligation of Equitex has been complied with; (ii)
each representation, warranty and covenant of Equitex is true and correct at the
Closing as if made on and as of the Closing; and (iii) there has been no Company
Material Adverse Effect since the date of this Agreement;
 
(c)  certificates representing the Equitex Shares endorsed with the legends
contemplated by this Agreement and in the name of Aton in accordance with this
Agreement.
 
7.3  Closing Deliveries of Aton. At Closing, Aton will deliver or cause to be
delivered to Equitex the following, fully executed and in form and substance
reasonably satisfactory to Equitex:
 
(a)  an investment agreement in the form attached hereto as Exhibit B (the
“Non-U.S. Stockholder Questionnaire”); and
 
(b)  certificates representing the HPI Shares duly executed and endorsed for
transfer blank or accompanied by duly executed stock powers duly endorsed in
blank, in each case in proper form for transfer.
 
ARTICLE 8.
INDEMNIFICATION; REMEDIES; SURVIVAL
 
8.1  Certain Definitions. For the purposes of this Article 8, the terms “Loss”
and “Losses” means any and all demands, claims, actions or causes of action,
assessments, losses, damages. liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Equitex or Aton
including damages for lost profits or lost business opportunities.
 
8.2  Agreement of Aton to Indemnify. Subject to the terms and conditions of
Section 8.4, Aton will indemnify, defend, and hold harmless Equitex, its
respective officers, directors, shareholders, employees and affiliates from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Equitex by reason of, resulting from, based upon or
arising out of:
 
(a)  the breach by Aton of any representation or warranty of Aton contained in
or made pursuant to this Agreement, any Closing Document or certificate or
instrument delivered pursuant to this Agreement; and
 
(b)  the breach or partial breach by Aton of any covenant or agreement of Aton
made in or pursuant to this Agreement, or any Closing Document or other
certificate or instrument delivered pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3  Agreement of Equitex to Indemnify. Subject to the terms and conditions of
Section 8.4, Equitex will indemnify, defend, and hold harmless Aton from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Aton by reason of, resulting from, based upon
or arising out of:
 
(a)  the breach by Equitex of any representation or warranty of Equitex
contained in or made pursuant to this Agreement, any Closing Document or
certificate or instrument delivered pursuant to this Agreement; and
 
(b)  the breach or partial breach by Equitex of any covenant or agreement of
Equitex made in or pursuant to this Agreement, or any Closing Document or other
certificate or instrument delivered pursuant to this Agreement.
 
8.4  Limitations of Liability.
 
(a)  No claims for indemnification under Section 8.2 may be made by Equitex
after the first anniversary of the Closing. No claims for indemnification under
Section 8.3 by an Equitex Shareholder will be made after the first anniversary
of the Closing.
 
(b)  Aton will not be liable to Equitex for any amount exceeding the aggregate
of (i) the net proceeds realized by Aton from the sale of the Equitex Shares to
the date of indemnification, and (ii) the value of any unsold Equitex Shares
held by Aton as of the date of indemnification. Equitex will not be liable to
Aton for any amount exceeding the fair market value of the portion of HPI Shares
acquired from Aton pursuant to this Agreement. For purposes of this Section 8.4,
the “fair market value” of the HPI Shares shall be equal to the price per share
of the common stock of HPI most recently sold by HPI to a third party in an
arms-length transaction. Notwithstanding the foregoing, if such shares are
listed on a U.S. securities exchange or are quoted on the Nasdaq National Market
or Nasdaq Small-Cap Market (“Nasdaq”), then the fair market value shall be
determined by reference to the last sale price of a share of HPI common stock on
such U.S. securities exchange or Nasdaq on the applicable date of such sale. If
such U.S. securities exchange or Nasdaq is closed for trading on such date, or
if the Common Stock does not trade on such date for any other reason, then the
last sale price used shall be the one on the date the Common Stock last traded
on such U.S. securities exchange or Nasdaq prior to such sale.
 
ARTICLE 9.
MISCELLANEOUS PROVISIONS
 
9.1  Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representations, warranties and agreements will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representations, warranties and agreements will survive the
Closing and continue in full force and effect until the first anniversary of the
Closing.
 
9.2  Further Assurances. Each of the parties hereto will cooperate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.
 
9.3  Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
9.4  Expenses. Each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the transactions contemplated hereby, including all fees and
expenses of agents, representatives, counsel, and accountants.
 
9.5  Entire Agreement. This Agreement, the exhibits, schedules attached hereto
and the other Closing Documents contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior arrangements
and understandings, both written and oral, expressed or implied, with respect
thereto. Any preceding correspondence or offers are expressly superseded and
terminated by this Agreement.
 
9.6  Severability. It is the desire and intent of the parties that the
provisions of the Closing Documents be enforced to the fullest extent
permissible under the law and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any provision of the Closing
Documents will for any reason be held or adjudged to be invalid, illegal, or
unenforceable by any court of competent jurisdiction, such paragraph or part
thereof so adjudicated invalid, illegal, or unenforceable will be deemed
separate, distinct, and independent, and the remainder of the Closing Documents
will remain in full force and effect and will not be affected by such holding or
adjudication.
 
9.7  Notices. All notices and other communications required or permitted under
to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):
 
If to Aton:
c/o Hydrogen Power Inc.
1942 Westlake Avenue, Suite 1010
Seattle, Washington 98101
Facsimile: (206) 728-2423
Attn: James Matkin, Chairman
   
With copies to:
Lang Michener LLP
1500 Royal Centre, P.O. Box 11117
1055 West Georgia Street
Vancouver, British Columbia
V6E 4N7
Facsimile: 604-893-2669
Attn: Michael Taylor
   
If to Equitex or Merger Sub:
Equitex, Inc.
7315 East Peakview Avenue
Englewood, Colorado 80111
Facsimile:
Attn: Henry Fong, President
   
With copies to:
Maslon Edelman Borman & Brand, LLP
90 South Seventh Street, Suite 3300
Minneapolis, MN 55402
Facsimile: (612) 642-8358
Attn: William M. Mower

 
All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.
 
 
 

--------------------------------------------------------------------------------

 
 
9.8  Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agree-ment.
 
9.9  Benefits. This Agreement is and will only be construed as for the benefit
of or enforceable by those persons party to this Agreement.
 
9.10  Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.
 
9.11  Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.
 
9.12  Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
 
9.13  Fax Execution. This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.
 
9.14  Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.
 
9.15  Governing Law. This Agreement is governed by the internal laws of the
State of Delaware without regard to its conflicts-of-law principles.
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
effective as of the date first written above.
 

EQUITEX, INC.     ATON SELECT FUND LIMITED             By: /s/ Henry Fong    
By: /s/ Dr. iur. Werner Keicher  

--------------------------------------------------------------------------------

Name: Henry Fong      

--------------------------------------------------------------------------------

Name: Dr. iur. Werner Keicher   Title: President and CEO       Title: Director

 
 
 

--------------------------------------------------------------------------------

 